 1 NOTICE: This opinion is subject to formal revision before publication in the bound volumes of NLRB decisions. Readers are requested to notify the Eecutive Secretary, National Labor Relations Board, Washington, D.C. 20570, of any typographical or other formal errors so that corrections can be included in the bound volumes. Quality Color Graphics, Inc. and American Heatset East Printing, Inc. and Local One-L, Amalgmated Lithographers of America, Graphic Communications International Union, AFLŒ CIO and Local 72, National Organization of Idustrial Trade Unions, Party in Interest and 
Quality Color Graphics, Inc. and American Heatset East Printing, Inc. and Local One-L, Amalgamated Lithographers of America, Graphic Communications International Union, AFLŒCIO, Local 72, National Organization of Industrial Trade Unions, Party in Interest. Cases 29ŒCAŒ23263, 29ŒCAŒ23301, 29ŒCAŒ23136, and 29ŒCAŒ23164 July 29, 2002 SUPPLEMENTAL DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT The General Counsel seeks summary judgment in this case on the ground that the Respondents (hereafter rferred to as the Respondent) have failed to file an answer 
to the compliance specification. On April 12 and 28, 2000, the Board issued Decision and Orders,1 inter alia, ordering the Respondent to make whole certain of its unit employees for loss of earnings and other benefits resulting from the Respondent™s dicrimination against the employees and the Respondent™s failure to abide by the terms and conditions of its colletive-bargaining agreement with the Union, in violation of the Act.2 A controversy having arisen over the amount of backpay due William Santiago, the medical expenses 
and medical credits due unit employees, contributions due pension funds, and dues and assessments owed to the Union, the Regional Director issued a compliance specfication and notice of hearing on October 31, 2001, alleing the amounts due under the Board™s Order, and notifing the Respondent that it should file a timely answer 
complying with the Board™s Rules and Regulations. Athough properly served with a copy of the compliance specification, the Respondent failed to file an answer. 1 330 NLRB No. 173 (April 12, 2000) in Cases 29ŒCAŒ-23136 and 29ŒCAŒ23164, and 330 NLRB No. 195 (April 28, 2000) in Cases 29Œ CAŒ23263 and 29ŒCAŒ23301. (Decisions not included in bound voumes.)2 On December 12, 2000, the United States Court of Appeals for the Second Circuit entered its judgments enforcing both Board Orders. Nos 00Œ4219 and 00Œ4220. By letter dated January 9, 2002, counsel for the Ge eral Counsel advised the Respondent that no answer to the compliance specification had been received and that unless an appropriate answer was filed within 21 days of service of the compliance specification, summary judment would be sought. The Respondent filed no answer. On January 31, 2002, the General Counsel filed with the Board a Motion for Summary Judgment, with exhiits attached. On February 5, 2002, the Board issued an order transferring the proceeding to the Board and a N
tice to Show Cause why the motion should not be granted. The Respondent again filed no response. The allegations in the motion and in the compliance specifcation are therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on the Motion for Summary Judgment Section 102.56(a) of the Board™s Rules and Regultions provides that the Respondent shall file an answer within 21 days from service of a compliance specifiction. Section 102.56(c) of the Board™s Rules and Regultions states: If the respondent fails to file any answer to the specifcation within the time prescribed by this section, the Board may, either with or without taking evidence in support of the allegations of the specification and with-out further notice to the respondent, find the specifiction to be true and enter such order as may be approprate. According to the uncontroverted allegations of the Mtion for Summary Judgment, the Respondent, despite having been advised of the filing requirements, has failed to file an answer to the compliance specification.3 In the absence of good cause for the Respondent™s failure to file 
an answer, we deem the allegations in the compliance specification to be admitted as true, and grant the Ge eral Counsel™s Motion for Summary Judgment. Accoringly, we conclude that the amounts due to William 3 A copy of the compliance specification was sent to the Respodent™s attorney by certified mail and to the Respondent™s last known address by certified and regular mail. The Respondent™s counsel rceived the compliance specification, but the Respondent™s copy was returned as undeliverable with a stamp indicating that the Respondent had moved and left no forwarding address. In addition, a copy of the compliance specification was attached to the January 9, 2002 letter sent by the General Counsel by certified and regular mail to the home of the Respondent™s president, Paul Pappas, and by regular mail to the Rspondent™s attorney. We find service sufficient in these circumstances. It is well established that the failure to provide for receiving appropriate service cannot serve to defeat the purposes of the Act. See National Automatic Sprinklers, 307 NLRB 481 fn. 1 (1992); and Michigan Epediting Service, 282 NLRB 210 fn. 6 (1986). 337 NLRB No. 144  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD Respondent, Quality Color Graphics, Inc. and AmerSantiago, the unit discriminatees, the pension funds, and Pension Funds Dues/ the Union are as stated in the compliance specification, Assessments and we will order payment by the Respondent of those amounts to the individuals and entities named in the Santiago $ 4,160.62 $ 499.75 specification, plus interest accrued on those amounts to Columbo $ 5,446.02 $1,459.69 the date of payment. Herrera $ 290.77 $ 82.69 ORDER Monza $ 3,564.42 $ 794.97 The National Labor Relations Board orders that the PassalaquaTotal $ 5,255.25 $18,717.08 $1,420.91 $4,258.01ican Heatset East Printing, Inc., Bohemia, New York, its offi-Dated, Washington, D.C. July 29, 2002•cers, agents, successors, and assigns, shall make whole •the employees, funds, and Union named below, by pay-•ing them the amounts following their names, plus interest and minus the tax withholding from Santiago™s backpay, Wilma B. Liebman, Member as required by Federal, State, and local laws: Backpay Medical Medical Expenses Credits William B. Cowen, Member Santiago $29,491.27 $5,325.35 $ 300.00 Columbo $ 0.00 $ 0.00 $ 705.00 Michael J. Bartlett, Member Monza $ 0.00 $ 0.00 $ 705.00 Passalaqua $ 0.00 $ 0.00 $ 690.00 (SEAL) NATIONAL LABOR RELATIONS BOARDTotal $29,491.27 $5,325.35 $2,400.00 